DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE SENSOR HAVING IMPROVED DICING PROPERTIES [[

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda et al., US 2016/0340554 (corresponding to US 10,358,580).
In re Claim 21, Ikeda discloses a chip comprising: a support substrate 9; a plurality of layers (10, 11, 12) stacked on the support substrate 9, the plurality of layers (10, 11, 12) including: an interconnection layer 2 arranged on the support substrate 9; and a silicon substrate 2 arranged on the interconnection layer 8 and including a plurality of photodiodes 10; a first resin region (a portion 6 above (10, 11, 12) in 3) (Fig. 16) including resin material and formed above the plurality of layers (10, 11, 12); and a second resin region (a portion 6 in 4) including resin material and formed on side surfaces of the plurality of layers (10, 11, 12) and on the support substrate 9 (Figs. 2, 3, 16; [0195-0332]).
Claim 26-27, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuduki et al., (US 2012/004415 (corresponding to US 8,823.872).
In re Claim 26, Tsuduki discloses an image sensor (Fig. 1B), comprising: a substrate 4; a plurality of layers 2 stacked on the substrate 4, the plurality of layers 2 including: a photodiode layer 5 including a plurality of photodiodes ([0021]) formed therein; and at least one layer 3 having a groove (above 13 and marked as GR in Fig. A) formed therein such that a portion of the at least one layer 3 is excavated, the groove GR being disposed outside the photodiodes 5; an adhesive layer 3 formed above the photodiode layer 5; and a cover glass 1 above the plurality of photodiodes 5 and on the adhesive layer 3 (Figs. 1-6 and A; [0021-0040]). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig, A. Tsuduki’s Fig. 1B annotated to show the details cited
	In re Claim 27, Tsuduki discloses the image sensor according to claim 26, wherein the adhesive layer 3 is formed above the groove GR (Fig. A).
In re Claim 28, Tsuduki discloses the image sensor according to claim 26, wherein the plurality of layers 2 further includes an interconnection layer 21 disposed below the photodiode layer 5 (Fig. 1B).
In re Claim 30, Tsuduki discloses the image sensor according to claim 26, wherein the groove GR forms a pad opening portion 13 (Fig, A).
In re Claim 37, Tsuduki discloses the mage sensor according to claim 26, wherein the adhesive layer 3 is further formed in the groove GR (Fig. A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 21 above, and further in view of Tsai et al., US 2011/0212567 (corresponding to US 8,084,289).
In re Claim 22, Ikeda discloses all limitations of claim 22 except for that the plurality of layers further include: a planarization film formed on the silicon substrate; a light shielding film formed in the planarization film; and a color filter layer formed on the planarization film.
Tsai teaches a chip wherein that a plurality of layers (104, 106, 108, 112, 116, 119, 120) further include: a planarization film  112 formed on the silicon substrate 100; a light shielding film 108 formed in the planarization film 112; and a color filter layer 116 formed on the planarization film 112 (Fig. 1; [0005-0011]).	
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Ikeda and Tsai, and to use the specified plurality of layers to reduce production cost and size of the image sensors as taught by Tsai ([0005]).
In re Claim 23, Ikeda taken with Tsai discloses the chip according to claim 22, wherein the plurality of layers (104, 106, 108, 112, 116, 119, 120) further include a microlens layer 120 disposed above the color filter layer 116 (Tsai: Fig. 1).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 21 above, and further in view of Koyanagi, US 2005/0029643 (corresponding to US 7,265,402; listed in IDS filed on 04/04/2022).
In re Claim 24, Ikeda discloses all limitations of claim 24 except for that the chip, further comprising: a solder resist and a connection terminal formed below the support substrate.
Koyanagi taches a chip comprising: a connection terminal 16 formed below the support substrate 10 (Fig. 1; [00127 -0154]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Ikeda and Koyanagi, and to use the specified connection terminal formed below the support substrate to provide a high-speed, high-sensitivity, high-performance, microminiaturized solid-state image sensor as taught by Koyanagi ([0017]).
As far as a solder resist formed below the support substrate is concerned it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the solder resist formed below the support substrate since it was known in the art that it is a well-known and routine practice to use the solder resist to avoid the support substrate damage. (MPEP2144.I.)
In re Claim 25, Ikeda taken with Koyanagi discloses the p according to claim 21, further comprising: a through silicon via 15 formed in the support substrate 10 (Koyanagi: Fig. 1).

Allowable Subject Matter
Claims 29 and 31-36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 29: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 29 as: “a passivation film formed in the groove”, in combination with limitations of Claims 26 on which it depends.
In re Claim 31: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 31 as: “a hydrophobic film formed in the pad opening portion”, in combination with limitations of Claims 26 and 30 on which it depends.
In re Claim 35: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 35 as: “the groove is formed such that a portion of the planarization film is excavated”, in combination with limitations of Claim 26 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893